Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 12, 2015

The Court of Appeals hereby passes the following order:

A15A1933. LINCOLN & KATHERINE WILLIAMS IRREVOCABLE TRUST
    et al. v. DELIVERANCE TEMPLE CHURCH OF GOD IN CHRIST OF
    ATLANTA.

       The appellee, Deliverance Temple Church of God in Christ of Atlanta,
commenced this action seeking declaratory judgment voiding a recorded quitclaim
deed that conveyed title to certain real property to the appellants, and ordering the
filing and recording of a warranty deed conveying the subject property to the
appellee. On September 30, 2014, the superior court granted the appellee’s motion
for judgment on the pleadings, granting the exact relief sought by the appellee. The
appellants then filed a timely notice of appeal to this Court.
       Under Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (1), the Supreme Court has
the general appellate jurisdiction over cases involving title to land. In the instant
case, the action was brought to invalidate an existing recorded deed in favor of the
appellants, and instead record a warranty deed conveying the subject property to the
appellee, and the superior court did exactly that. As such, this appeal involves title
to land, and jurisdiction lies with the Supreme Court. See Hayes v. Howell, 251 Ga.
580, 581 (1) (308 SE2d 170) (1983); Grand Lodge of Ga. &c. v. City of Thomasville,
226 Ga. 4 (1) (172 SE2d 612) (1970).
       Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court.


                                       Court of Appeals of the State of Georgia
                                                                            11/12/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.